DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5, 8, 11, 14, 17, 20, 22, 23, 26, 29, 32, and 35 are pending as filed in the 12/17/2018 Preliminary Amendment.
Requirement for of Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1:

Group I, claims 1, 2, 5, 8, 11, 14, 17, and 20, drawn to compositions comprising rose flower, soybean protein isolate, konjac flour, soybean oligosaccharide, oat, Chinese date, and L-carnitine.

Group II, claims 22, 23, 26, 29, 32, and 35, drawn to compositions comprising gardenia, soybean oligosaccharide, L-carnitine, and konjac flour.

In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. Groups I and II listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.

PCT Rule 13.1:  The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").

PCT Rule 13.2: Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

Groups I and II share a technical feature common to all claims, namely, a composition comprising soybean oligosaccharide, L-carnitine, and konjac flour. Despite this shared technical feature, Groups I and II lack unity of invention, because this shared technical feature is not a special technical feature under PCT Rule 13.2, as it makes no contribution over the prior art in view of Huang, et al., J. Agric. Food Chem., 64:8695 (2016), Pooyandjoo, et al., Obesity Reviews, 17:970 (2016), Li, et al., J. Agric. Food Chem., 53:7404 (2005).
Huang makes note of earlier references teachings that supplementation with soy milk (which contains soybean oligosaacharides) changes the bacterial composition of the gut which is associated with beneficial health outcomes including reduced risk of obesity and other metabolic syndromes. (p. 8701, column 1).
Pooyandjoo teaches that L-carnitine supplementation results in weight loss. (Abstract). 
Li teaches that konjac flour significantly decreased body weight of obese rates. (Abstract).
It is obvious to combine compositions known to be useful in treating obesity symptoms or related disorders to create another composition for treating weight loss. Thus, Applicant’s technical feature common to all claims does not make a contribution over the prior art and cannot be considered a special technical feature under PCT Rule 13.2. Claims 1, 2, 5, 8, 11, 14, 17, 20, 22, 23, 26, 29, 32, and 35, therefore, lack unity of invention. 

Conclusion
Claims 1, 2, 5, 8, 11, 14, 17, 20, 22, 23, 26, 29, 32, and 35 are subject to a restriction requirement.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655








1. rose flower			22. gardenia	
Soybean protein isolate	soybean oligosaccharide	
Konjac flour			L-carnitine	
Soybean oligosaccharide	konjac flour	
Oat					
Chinese date				
L-carnitine